 
Exhibit 10.2
 
CHANGE OF CONTROL AGREEMENT
THIS AGREEMENT is entered into as of the 25th day of October, 2018 (the
"Effective Date") by and between Sound Financial Bancorp, Inc. ("SFBC"), a
Maryland corporation, Sound Community Bank (the "Bank"), a Washington
state-chartered commercial bank, and Heidi Sexton (the "Executive").
WITNESSETH:
WHEREAS, SFBC owns 100% of the outstanding stock of the Bank;
WHEREAS, Executive is the COO of the Bank, and as such is a key executive
officer whose continued dedication, availability, advice and counsel to the Bank
is deemed important to the Boards of Directors of SFBC and the Bank and to their
respective stockholders;
WHEREAS, SFBC and the Bank wish to retain the services of Executive free from
any distractions or conflicts that could arise as a result of a change of
control of SFBC or the Bank.
NOW, THEREFORE, to assure SFBC and the Bank of Executive's continued dedication
free of any distractions resulting from a Change of Control, and for other good
and valuable consideration, the receipt and adequacy which each party hereby
acknowledges, SFBC, the Bank and Executive hereby agree as follows:
1.  TERM OF AGREEMENT: This Agreement shall remain in effect until cancelled by
either party hereto, upon not less than 12 months prior written notice to the
other party.
2.  AT-WILL EMPLOYMENT:  Executive's employment is at-will, which means that the
Bank may terminate Executive's employment at any time, with or without advance
notice, and with or without Cause (as defined herein). Similarly, Executive may
resign his/her employment at any time, with or without advance notice, and with
or without reason.  Executive shall not be entitled to any compensation
following Executive's last day of employment with the Bank, except as expressly
provided for by this Agreement and/or applicable law.
3.  CHANGE OF CONTROL:  In the event there is an Involuntary Termination (as
defined herein) of the Executive's employment by the Bank, concurrently with or
within twelve (12) months following a Change of Control (as defined herein),
then SFBC shall:

(a)
Pay to the Executive a lump sum cash amount, upon the later of the date of such
Change of Control or the effective date of the Executive's termination of
employment with the Bank, equal to twenty-four (24) months of the Executive's
then current monthly base salary; and

(b)
Maintain and provide for a period ending at the earlier of (i) eighteen (18)
months after the effective date of the Executive's termination ("Executive's
Termination Date") or (ii) the date of the Executive's full time employment by
another employer that provides substantially similar benefits, at no premium
cost to the Executive, the same group health benefits and other group insurance
and group retirement benefits as the Executive would have received if the
Executive had continued to be employed by the Bank, to the extent that the Bank
can do so under the terms of applicable plans as are maintained by the Bank for
the benefit of its executive officers from time to time; and

 

--------------------------------------------------------------------------------

 


(c)
In the event that the continued participation of the Executive in any group
insurance plan as provided in Section 3(b) would trigger the payment of an
excise tax under Section 4980D of the Code, or during the period set forth in
Section 3(b) any such group insurance plan is discontinued, then the Bank shall
at its election either (i) arrange to provide the Executive with alternative
benefits substantially similar to those which the Executive was entitled to
receive under such group insurance plans immediately prior to the Executive's
Termination Date, provided that the alternative benefits do not trigger the
payment of an excise tax under Section 4980D of the Code, or (ii) pay to the
Executive within 20 business days following the Executive's Termination Date (or
within 20 business days following the discontinuation of the benefits if later)
a lump sum cash amount equal to the projected cost to the Bank of providing
continued coverage to the Executive, with the projected cost to be based on the
costs being incurred immediately prior to the Executive's Termination Date (or
the discontinuation of the benefits if later), as increased by 10% each year;
and

 

(d)
(i) Any insurance premiums payable by the Bank or any successor pursuant to
Sections 3(b) or 3(c) shall be payable at such times and in such amounts as if
the Executive was still an employee of the Bank, subject to any increases in
such amounts imposed by the insurance company or COBRA, with the Bank paying any
employee portion of the premiums that the Executive would have been required to
pay if he was still an employee of the Bank, and (ii) the amount of insurance
premiums required to be paid by the Bank in any taxable year shall not affect
the amount of insurance premiums required to be paid the Bank in any other
taxable year.

(e)
Notwithstanding any other provision contained in this Agreement, if either (i)
the  time period for making any cash payment under Section 3(c) commences in one
calendar year and ends in the succeeding calendar year or (ii) in the event any
payment under this Section 3 is made contingent upon the execution of a general
release and the time period that the Executive has to consider the terms of such
general release (including any revocation period under such release) commences
in one calendar year and ends in the succeeding calendar year, then the payment
shall not be paid until the succeeding calendar year.

4.  LIMITATION OF BENEFITS: It is the intention of the parties that no payment
be made or benefit provided to the Executive that would constitute an "excess
parachute payment" within the meaning of Section 280G of the Code (as defined
herein), and any regulations thereunder, thereby resulting in a loss of an
income tax deduction by SFBC or the imposition of an excise tax on the Executive
under Section 4999 of the Code. If the independent accountants serving as
auditors for SFBC immediately prior to the date of a Change of Control determine
that some or all of the payments or benefits scheduled under this Agreement,
when combined with any other payments or benefits provided to the Executive on a
Change of Control by SFBC, the Bank and any affiliate of SFBC or the Bank
required to be aggregated with SFBC or the Bank under Section 280G of the Code,
would constitute nondeductible excess parachute payments by SFBC under Section
280G of the Code, then the payments or benefits scheduled under this Agreement
will be reduced to one dollar less than the maximum amount which may be paid or
provided without causing any such payments or benefits scheduled under this
Agreement or otherwise provided on a Change of Control to be nondeductible. The
determination made as to the reduction of benefits or payments required
hereunder by the independent accountants shall be binding on the parties.   If
the payments and benefits under Section 3 are required to be reduced, the cash
severance shall be reduced first, followed by a reduction in the fringe
benefits.
 
2

--------------------------------------------------------------------------------

 
 
5.  LITIGATION -OBLIGATIONS - SUCCESSORS:
(a)  If litigation shall be brought or arbitration commenced to challenge,
enforce or interpret any provision of this Agreement, and such litigation or
arbitration does not end with judgment in favor of SFBC, SFBC hereby agrees to
indemnify the Executive for his or her reasonable attorney's fees and
disbursements incurred in such litigation or arbitration.
(b)  SFBC's obligation to pay the Executive the compensation and benefits and to
make the arrangements provided herein shall be absolute and unconditional and
shall not be affected by any circumstances, including, without limitation, any
set-off, counterclaim, recoupment, defense or other right which SFBC may have
against him or anyone else. All amounts payable by SFBC hereunder shall be paid
without notice or demand.  The Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise.
(c)  SFBC will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of SFBC, by agreement in form and substance satisfactory to the
Executive, to expressly assume and agree to perform this Agreement in its
entirety. Failure of SFBC to obtain such agreement prior to the effectiveness of
any such succession shall be a breach of this Agreement and shall entitle the
Executive to the compensation described in Section 3.  As used in this
Agreement, "SFBC" shall mean Sound Financial Bancorp, Inc. and any successor to
its business and/or assets as aforesaid or which otherwise becomes bound by all
the terms and provisions of this Agreement by operation of law.
6.  NOTICES: For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

If to the Executive: 
Heidi Sexton
At the address contained in the Executive's
personnel files at the Bank.
 
   
If to SFBC:
Sound Financial Bancorp, Inc.
2400 3rd Avenue
Suite 150
Seattle, Washington 98121

 
or at such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.
 
3

--------------------------------------------------------------------------------

 
 
7.  MODIFICATION - WAIVERS - APPLICABLE LAW: No provisions of this Agreement may
be modified, waived or discharged unless such waiver, modification or discharge
is agreed to in writing, signed by the Executive and on behalf of SFBC by such
officer as may be specifically designated by the Board of Directors of SFBC. No
waiver by either party hereto at any time of any breach by the other party
hereto of, or in compliance with, any condition or provision of this Agreement
to be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not set forth expressly in this Agreement. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of Washington.
8.  INVALIDITY - ENFORCEABILITY: The invalidity or unenforceability of any
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect. Any provision in this Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective only to the
extent of such prohibition or unenforceability without invalidating or affecting
the remaining provisions of this Agreement, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
9.  SUCCESSOR RIGHTS: This Agreement shall inure to the benefit of and be
enforceable by the Executive's personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amounts would still be payable to him hereunder,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to his executor or, if there is no such
executor, to his estate.
10.  HEADINGS: Descriptive headings contained in this Agreement are for
convenience only and shall not control or affect the meaning or construction of
any provision in this Agreement.
11.  MEDIATION - ARBITRATION:
(a)  In the event any dispute between the parties arises under this Agreement
and the parties are unable to settle the dispute between themselves, the parties
shall on the written request of either party attempt to resolve the dispute
through a formal mediation within 90 days of the request.  If parties cannot
agree on a mediator and the place of mediation, then the mediation shall be
administered by the American Arbitration Association in Seattle Washington. 
There shall be no pre-mediation discovery unless mutually agreed upon by the
parties.
(b)  In the event a dispute is not resolved via mediation as described above,
the dispute shall, on the written demand of either party, be resolved by binding
arbitration in accordance with the rules of the American Arbitration Association
then in effect, except that any dispute relating to the enforcement of any of
the provisions of Section 12 by SFBC and/or the Bank shall not be subject to
binding arbitration.  Judgment may be entered on the arbitrator's award in any
court having jurisdiction.
 
4

--------------------------------------------------------------------------------

 
 
12.  FUTURE CONDUCT AND OBLIGATIONS:
(a)  The Executive, for himself or herself and for his or her family (i.e.,
parents, siblings and children), heirs, dependents, assigns, agents, executors,
administrators, trustees and legal representatives agrees that he will not (and
will use his or her best efforts to cause such affiliates to not) at any time
engage in any form of conduct, or make any statements or representations, that
disparage or otherwise impair the reputation, goodwill, or commercial interests
of SFBC, any affiliates or any of their agents, officers, directors, employees
and/or stockholders.
(b)  The Executive agrees to reasonably assist and cooperate with SFBC or the
Bank (and their outside counsel) in connection with the defense or prosecution
of any claim that may be made or threatened against or by SFBC or any affiliate,
or in connection with any ongoing or future investigation or dispute or claim of
any kind involving SFBC or any affiliate, including any proceeding before any
arbitral, administrative, judicial, legislative, or other body or agency,
including preparing for and testifying in any proceeding to the extent such
claims, investigations or proceedings relate to services performed by the
Executive, pertinent knowledge possessed by the Executive, or any act or
omission by the Executive. The Executive's agreement under this Section 12(b) is
limited such that any assistance and cooperation shall not unreasonably
interfere with the Executive's subsequent employment. SFBC and/or the Bank will
reimburse the Executive for the reasonable out-of-pocket expenses incurred as a
result of such cooperation.
(c)  Until the one-year anniversary of the Executive's Involuntary Termination,
concurrently with or within twelve (12) months following a Change of Control (as
described in Section 3, above), the Executive shall not, directly or indirectly,
without the written consent of SFBC (i) solicit any employee or customer of SFBC
or any affiliate to terminate their employment or customer relationship with
SFBC or any affiliate; (ii) hire or otherwise engage any such employee; (iii)
induce or otherwise counsel, advise or encourage any such employee to leave the
employment of SFBC or an affiliate; or (iv) induce any supplier, licensor,
licensee, business relation, representative or agent of SFBC to terminate or
modify its relationship with SFBC or any affiliate, or in any way interfere with
the relationship between SFBC or any affiliate and such other party.
(d)  The Executive acknowledges that the future conduct and obligation
provisions of this Section 12 will not prevent Executive from obtaining other
gainful employment or cause Executive any undue hardship and are reasonable and
necessary in order to protect the legitimate interests of SFBC and its
affiliates.
13.  COMPLIANCE WITH SECTION 409A OF THE CODE: Notwithstanding anything herein
to the contrary, any payments to be made in accordance with this Agreement shall
not be made prior to the date that is 185 calendar days from the date of
termination of employment of the Executive if it is determined by SFBC in good
faith that such payments are subject to the limitations set forth in Section
409A of the Code and regulations promulgated thereunder, and payments made in
advance of such date would result in the requirement that Executive pay
additional interest and taxes in accordance with Section 409A(a)(1)(B) of the
Code.
 
5

--------------------------------------------------------------------------------

 
 
14.  DEFINITIONS:
(a)  Cause shall mean the Executive's personal dishonesty, incompetence, willful
misconduct, breach of a fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule, or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order, or material breach of any provision of this Agreement.
No act or failure to act by the Executive shall be considered willful unless the
Executive acted or failed to act with an absence of good faith and without a
reasonable belief that his or her action or failure to act was in the best
interest of SFBC and/or the Bank.  "Cause" shall not exist unless and until
there shall have been delivered to the Executive a copy of a resolution, duly
adopted by the affirmative vote of not less than a majority of the entire
membership of the Board of Directors at a meeting of the Board called and held
for such purpose (after reasonable notice to the Executive and an opportunity
for the Executive to present his or her views on the matter to the Board either
in person without counsel or in writing), stating that in the good faith opinion
of the Board the Executive has engaged in conduct described in the preceding
sentence and specifying the particulars thereof in detail.  The opportunity of
the Executive to be heard before the Board shall not affect the right of the
Executive to mediation and arbitration as set forth in Section 11 of this
Agreement.
(b)  Change of Control shall mean the occurrence of any of the following events:
(i) any "person" or "group" (as defined in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 ("Exchange Act")), other than SFBC, any
subsidiary of SFBC or their employee benefit plans, directly or indirectly,
becomes the "beneficial owner" (as defined in Rule 13d-3, under the Exchange
Act) of securities of SFBC with respect to which 30% or more of the total number
of votes that may be cast for the election of SFBC's Board of Directors; (ii) as
a result of, or in connection with, any cash tender offer, merger or other
business combination, sale of assets or contested election(s), or combination of
the foregoing, the individuals who were members of SFBC's Board of Directors on
the Effective Date (the "Incumbent Board") cease for any reason to constitute at
least a majority thereof, provided that any person becoming a director
subsequent to the Effective Date whose election was approved by a vote of at
least three-quarters of the directors comprising the Incumbent Board, or whose
nomination for election by SFBC's stockholders was approved by the nominating
committee serving under an Incumbent Board, shall be considered a member of the
Incumbent Board; (iii) a tender offer or exchange offer for 30% or more of the
total outstanding shares of common stock of SFBC is completed (other than such
an offer by the SFBC); or (iv) the stockholders of SFBC approve an agreement
providing either for a transaction in which SFBC will cease to be an independent
publicly owned corporation or for a sale or other disposition of all or
substantially all the assets of SFBC, and the transaction is thereafter
consummated.  The Change of Control date is the date on which an event described
in (i), (ii), (iii) or (iv) occurs, with the date in clause (iv) being the date
the transaction is consummated.
(c)  Code shall mean the Internal Revenue Code of 1986, as amended.
 
6

--------------------------------------------------------------------------------

 
 
(d)  Involuntary Termination shall mean either (i) SFBC's and/or the Bank's
termination of the Executive's employment without the Executive's express
written consent, or (ii) termination of the Executive's employment by the
Executive by reason of a material diminution of or interference with the
Executive's duties, responsibilities and benefits, including  any of the
following actions, unless consented to in writing by the Executive: (1) a change
in the principal workplace of the Executive to a location outside of a 35 mile
radius from the Bank's headquarters office as of the date hereof, (2) a material
demotion of the Executive; (3) a material reduction in the number or seniority
of other Bank personnel reporting to the Executive or a material reduction in
the frequency with which, or in the nature of the matters with respect to which,
such personnel are to report to the Executive, other than as part of a Bank-
wide reduction in staff; (4) a material adverse change in the Executive's
salary, perquisites, benefits, contingent benefits or vacation, other than as
part of an overall program applied uniformly and with equitable effect to all
members of the senior management of the Bank; or (5) a material permanent
increase in the required hours of work or the workload of the Executive;
provided in each case that Involuntary Termination shall mean a cessation or
reduction in the Employee's services for SFBC and the Bank (and any other
affiliated entities that are deemed to constitute a "service recipient" as
defined in Treasury Regulation §1.409A-1(h)(3)) that constitutes a "Separation
from Service" as determined under Section 409A of the Code, taking into account
all of the facts, circumstances, rules and presumptions set forth in Treasury
Regulation §1.409A-1(h) and that also constitutes an involuntary Separation from
Service under Treasury Regulation §1.409A-1(n).  In addition, prior to any
termination of employment by Executive pursuant to clauses (1) through (5) of
the preceding sentence, the Executive must first provide written notice to the
Bank within ninety (90) days of the initial existence of the condition,
describing the existence of such condition, and the Bank shall thereafter have
the right to remedy the condition within thirty (30) days of the date the Bank
received the written notice from the Executive.  If the Bank remedies the
condition within such thirty (30) day cure period, then no Involuntary
Termination shall be deemed to occur with respect to such condition.  If the
Bank does not remedy the condition within such thirty (30) day cure period, then
the Executive may deliver a notice of Involuntary Termination at any time within
sixty (60) days following the expiration of such cure period. The term
"Involuntary Termination" does not include termination for Cause or termination
of employment due to retirement, death, disability or suspension or temporary or
permanent prohibition from participation in the conduct of the Bank's affairs
under Section 8 of the Federal Deposit Insurance Act ("FDIA")
 
7

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date referred to above.

     
EXECUTIVE
                             
ATTEST:
 /s/  Christine Jones    /s/ Heidi Sexton                                      
       
SOUND FINANCIAL BANCORP, INC.
                   
ATTEST:
 /s/ Christine Jones  
By:
 /s/ Laura Lee Stewart                                              
SOUND COMMUNITY BANK
                   
ATTEST:
 /s/ Christine Jones  
By:
 /s/ Laura Lee Stewart          



 
 
 
 
 
 
 
 
 
 
8

